DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The prior art cited in prior applications 14/969,667, 13/747,208 and 12/694,896 has been reviewed.
In claim 33, line 1, “clam” is a typo. It should be corrected to read -- claim --.
Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 34-35, the expression “said door operating fitting” is indefinite because it is not clear as to whether it refers to the first or second door operating fitting previously recited in base claim 33. Further in claims 34-35, the expression “a manual over-ride” is indefinite because it is not clear as to whether or not it is the same manually operated door over-ride recited in base claim 33.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pepping (US 5,284,097).
.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris (US 4,741,274) in view of Pepping (US 5,284,097).
Ferris discloses a railroad hopper car having features similar to those recited in the instant claims, including hoppers having discharge openings equipped with doors 17 to control egress of lading, and actuator 19 mounted on center sill 7 for driving the doors. 
Pepping discloses a railroad hopper car including adjustable door opening governor 150 configured with alternately selectable settings to control hopper doors to a first close position, a fourth fully open position, and variable partial open positions (i.e. selectable corresponding degrees of opening from a displayed list (C.7:41-43), wherein such variable partial open positions are considered to include at least second and third partial open positions that are alternatively selectable.
In view of Pepping, it would have been obvious to one of ordinary skill in the art to modify the structure of Ferris to include an adjustable door opening governor configured to facilitate selectable partially opening of the doors at variable partial opening positions, similar to that taught by Pepping, to achieve expected advantages thereof, such as to facilitate more precise controls of discharging lading. The structure of Ferris, as modified, is considered to include the combination of features recited in instant claim 18.
Regarding instant claim 24, consider Fig. 2 of Ferris, wherein center sill 7 is also used for supporting equipment, such as actuator 19. It would have been obvious to one of ordinary skill in the art to also mount the door opening governor of the structure of Ferris, as modified, on the center sill close to actuator 19 to achieve expected 
Regarding instant claim 25, the structure of Ferris, as modified, is considered to include the combination of features of instant claim 25, wherein doors 17 are configured to swing longitudinally, with the door opening governor configured to control/limit the degree of the opening, i.e., to control/limit the arcuate range of motion of the doors.
Regarding instant claim 26, consider for example Fig. 4 of Ferris, wherein first and second portions of door 17 at both sides of center sill 7 are yoked together by yoke 82 such that the first and second portions of door 17 are operable as a unit. 
Regarding instant claim 27, consider Fig. 6 of Ferris, wherein the orientations of the door operating parts as shown in Fig. 6 of Ferris are readable as a door open indicator.
Regarding instant claim 28, consider member 87 show in Fig. 5 of Ferris, which is readable as a door position indicator that indicates door closed and locked when it is in the engaged position shown in Fig. 5 of Ferris.
Claims 18 and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaydos (US 6,279,487) in view of Pepping (US 5,284,097).
Gaydos discloses a railroad hopper car having features similar to those recited in the instant claims, including hoppers having discharge openings equipped with doors 44 to control egress of lading, and actuator 52 for driving the doors through operating shaft 54. 
Pepping discloses a railroad hopper car including adjustable door opening governor 150 configured with alternately selectable settings to control hopper doors to a 
In view of Pepping, it would have been obvious to one of ordinary skill in the art to modify the structure of Gaydos to include an adjustable door opening governor configured to facilitate selectable partially opening of the doors at variable partial opening positions, similar to that taught by Pepping, to achieve expected advantages thereof, such as to facilitate more precise controls of discharging lading. The structure of Gaydos, as modified, is considered to include the combination of features recited in instant claim 18.
Regarding instant claim 28, consider Fig. 3 of Gaydos, wherein link 86 is readable as a member operable as a door position indicator to show that the doors are closed and locked when the member is oriented in a closed and locked position as shown in Fig. 3 of Gaydos.
Regarding instant claims 29-31, consider the structure shown Fig. 3 of Gaydos including mechanical transmission 54 connected to drive the doors and movable to an over-center condition (Fig. 3), mechanical amplifier 72 connected between mechanical transmission 54 that is configured for driving the doors and member 86 that shows the doors in the closed and locked position as shown in Fig. 3, and wherein mechanical transmission 54 is movable to an over-center condition as shown in Fig. 3, and mechanical motion amplifier 72 is connected to activate member 86 that shows doors .
Claims 18, 28 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Creighton (US 2007/0079726) in view of Pepping (US 5,284,097).
Creighton discloses a railroad hopper car having features similar to those recited in the instant claims, including hoppers having discharge openings equipped with doors 90a, 90b to control egress of lading, and actuator 152 for driving the doors through operating linkage 162. 
Pepping discloses a railroad hopper car including adjustable door opening governor 150 configured with alternately selectable settings to control hopper doors to a first close position, a fourth fully open position, and variable partial open positions (i.e. selectable corresponding degrees of opening from a displayed list (C.7:41-43), wherein such variable partial open positions are considered to include at least second and third partial open positions that are alternatively selectable.
In view of Pepping, it would have been obvious to one of ordinary skill in the art to modify the structure of Creighton to include an adjustable door opening governor configured to facilitate selectable partially opening of the doors at variable partial opening positions, similar to that taught by Pepping, to achieve expected advantages thereof, such as to facilitate more precise controls of discharging lading. The structure of Creighton, as modified, is considered to include the combination of features recited in instant claim 18.
.
Claims 18 and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor (US 7,523,708) in view of Pepping (US 5,284,097).
Taylor discloses a railroad hopper car having features similar to those recited in the instant claims, including hoppers having discharge openings equipped with doors 34 to control egress of lading, and actuator beam 46 for driving the doors, wherein the actuator beam 46 is operated by an actuator/power source. 
Pepping discloses a railroad hopper car including adjustable door opening governor 150 configured with alternately selectable settings to control hopper doors to a first close position, a fourth fully open position, and variable partial open positions (i.e. selectable corresponding degrees of opening from a displayed list (C.7:41-43), wherein such variable partial open positions are considered to include at least second and third partial open positions that are alternatively selectable.
In view of Pepping, it would have been obvious to one of ordinary skill in the art to modify the structure of Taylor to include an adjustable door opening governor configured to facilitate selectable partially opening of the doors at variable partial opening positions, similar to that taught by Pepping, to achieve expected advantages thereof, such as to facilitate more precise controls of discharging lading. The structure of Taylor, as modified, is considered to include the combination of features recited in instant claim 18.

Regarding instant claim 21, consider the structure of Taylor, as modified, wherein the first and second engagement members 52, 50 define mutually engageable stops at 55 and the associated contact surface of member 52.
Regarding instant claims 22-23, consider the structure of Taylor, as modified, wherein the mechanical transmission includes actuating beam 46 connected to a power source/automated actuator and an over-center releasable lock at members/linkages 52, 50, and wherein when the over-center lock is tripped, the door opening governor is set with second engagement member 50 in a position corresponding to a determined partial open position such that door 34 is moved from the closed position to the determined partially open position, wherein the door is obstructed from opening beyond the determined partial open position by the door open governor.
Claims 18 and 33-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galvan (US 2007/0245923) in view of Pepping (US 5,284,097).
Galvan discloses a railroad hopper car having features similar to those recited in the instant claims, including hoppers having discharge openings equipped with doors 40, 42 to control egress of lading, and actuator 80 for driving the doors. 

In view of Pepping, it would have been obvious to one of ordinary skill in the art to modify the structure of Galvan to include an adjustable door opening governor configured to facilitate selectable partially opening of the doors at variable partial opening positions, similar to that taught by Pepping, to achieve expected advantages thereof, such as to facilitate more precise controls of discharging lading. The structure of Galvan, as modified, is considered to include the combination of features recited in instant claim 18.
Regarding instant claim 33, consider the structure of Galvan, as modified, wherein there are a first door operating fitting including automatic actuator 80 to drive doors 40, 42, and second operating fitting 56 operable as a manually operated door over-ride. 
Regarding instant claims 34-36, consider the structure of Galvan, as modified, wherein operating handle 56 is readable as both a first manual over-ride operable to manually close the doors and a second manual over-ride operable to manually open the doors.
Regarding instant claim 37, consider the mechanical transmission of Galvan that includes an over-center lock (para [0052]), and a manually operated door over-ride .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23, 33, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,239,542 in view of Pepping (US 5,284,097). 
The patent claims are directed to a rail hopper car including features as recited in the instant claims, except for the actuator being automated. 
Regarding the actuator being an automated actuator, consider the structure of Pepping wherein the door actuator being automated via a computer system. In view of Pepping, it would have been obvious to one of ordinary skill in the art to incorporate a computer control in the structure of the patent claims to achieve the expected . 
Claims 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of U.S. Patent No. 10,239,542 and Pepping (US 5,284,097) as applied above and further in view of Galvan (US 2007/0245923). 
Regarding instant claims 34 and 36, consider manually operating handle 56 of Galvan that is operable to open and to close doors 40, 42. In view of Galvan, it would have been obvious to one of ordinary skill in the art to provide a manually operating handle, similar to that taught by Galvan, in the structure of the patent claims to achieve expected advantages thereof, such as the capability of opening and closing the doors, wherein the same manually operating handle is readable as both a first manual over-ride fitting to close the doors and a second manual over-ride fitting to open the doors.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dorey (US 3,104,623) discloses hopper car doors yoked together by bar 33. Fischer (US 4,601,244) discloses hopper car doors arranged to operate in an arc along a longitudinal direction of the railcar. Ward (US 5,359,942) discloses an automated car door operating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617